DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-6, 8-12 and 15 are pending, of which claim 1-6 and 8-12 are under current examination. Claim 15 stands withdrawn because of earlier restriction.
Applicant’s amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kries (British Medical Journal, 1999, vol. 319, pages 147-150; as provided by the applicant on IDS dated 07/20/2018) as evidenced by Prieto (US 6,146,670).
Kries discloses that the risk of obesity can be reduced by breast feeding (i.e.; the administration of Human milk) and has a protective factor against the development of obesity (excessive fat mass accumulation) (equivalent to adiposity rebound as defined by the instant specification, page 9, lines 28-29-as the point in the development of an individual where BMI begins to rise after infancy) (see abstract).  Kries discloses that overweight children have a high risk of being overweight in adulthood and therefore are also at risk from the associated health complications such as hypertension and coronary heart diseases (page 147, col 1 and 2). Furthermore, Kries discloses that breast milk feeding is the most attractive approach for the effective prevention of obesity (page 147, col 1 and 2; pages 149-150). Since Kries teaches breast milk feeding is the most attractive approach for the effective prevention of obesity, the amount of breast fed milk is also an effective amount to treat obesity (or premature adiposity rebound). 
The Examiner notes that human breast milk comprises at least one fucosylated oligosaccharide, such as difucosyllactose DFL, in an amount of DFL ~0.65% -1.655% on a dry weight basis  (see the calculation as set forth below as evidenced by Prieto) by weight%; 2 fucosylated lactose, 3FL, LNFPII; at least one fucose group by an alpha 1,3 linkage and/or 1,4-linkage (such as 3FL), alpha 1,2 linkage (such as LNFPI), N-acetylated oligosaccharide, such as LNT, LNnT  (as evidenced by Prieto, as described below), i.e. a nutritional composition comprising a composition (equivalent to formulation of the instant claim 8) consisting  of either DFL or DFL and 2FL or 3FL (the rest of the ingredient of breast milk makes other components of the nutritional composition). Although Kries is silent about fucosylated by FUT3, Kries teaches administering human breast milk comprising same components as in the instant claims (as evidenced by Prieto). Since fucosylated oligosaccharide, is formed in the instant invention by FUT3, same component in Kries’s’s milk is expected to be formed by FUT3. 

As evidenced by Prieto, the estimated amount of all components of human milk:

    PNG
    media_image1.png
    408
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    516
    media_image2.png
    Greyscale
 Wherein DFL on an average 494/75726 (obtained by addition of all components on an average 1456+578+429+494+68440+2240+912+279+154+744) =~ 0.652% by weight of dry milk and maximum 2441/147457 ( 3457+2108+1470+2441+124370+4484+3291+831+2265+2740) =~1.655% (col3-8; especially col 3, lines 19-41; and col 8, table I and lines 18-45) (within limits of the range of the instant claims). The Examiner notes that breast milk is encompassed by the definition of nutritional composition of the instant claims as it nourishes a subject.

    PNG
    media_image3.png
    84
    420
    media_image3.png
    Greyscale
   
The Examiner also notes that breast milk is encompassed by the definition of baby food of the instant claims as it is of nutritional use by infants or young children during the first years of life.

    PNG
    media_image4.png
    54
    425
    media_image4.png
    Greyscale

Since the cited prior art reads on all the limitations of the instant claims 1-6, 8, 9 and 11-12, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kries (British Medical Journal, 1999, vol. 319, pages 147-150; as provided by the applicant on IDS dated 07/20/2018), and Chow (US 20120171166 A1) in combination and as evidenced by Prieto (US 6,146,670). 
Determining the scope and contents of the prior art
Kries discloses that the risk of obesity can be reduced by breast feeding (i.e.; the administration of Human milk) and has a protective factor against the development of obesity (excessive fat mass accumulation) (equivalent to adiposity rebound as defined by the instant specification, page 9, lines 28-29-as the point in the development of an individual where BMI begins to rise after infancy) (see abstract).  Kries discloses that overweight children have a high risk of being overweight in adulthood and therefore are also at risk from the associated health complications such as hypertension and coronary heart diseases (page 147, col 1 and 2). Furthermore, Kries discloses that breast milk feeding is the most attractive approach for the effective prevention of obesity (page 147, col 1 and 2; pages 149-150). Since Kries teaches breast milk feeding is the most attractive approach for the effective prevention of obesity, the amount of breast fed milk is also an effective amount to treat obesity (or premature adiposity rebound). 
The Examiner notes that human breast milk comprises at least one fucosylated oligosaccharide, such as difucosyllactose DFL, in an amount of DFL ~0.65% -1.655% on a dry weight basis  (see the calculation as set forth below as evidenced by Prieto) by weight%; 2 fucosylated lactose, 3FL, LNFPII; at least one fucose group by an alpha 1,3 linkage and/or 1,4-linkage (such as 3FL), alpha 1,2 linkage (such as LNFPI), N-acetylated oligosaccharide, such as LNT, LNnT  (as evidenced by Prieto, as described below), i.e. a nutritional composition comprising a composition (equivalent to formulation of the instant claim 8) consisting  of either DFL or DFL and 2FL or 3FL (the rest of the ingredient of breast milk makes other components of the nutritional composition). Although Kries is silent about fucosylated by FUT3, Kries teaches administering human breast milk comprising same components as in the instant claims (as evidenced by Prieto). Since fucosylated oligosaccharide, is formed in the instant invention by FUT3, same component in Kries’s’s milk is expected to be formed by FUT3. 

As evidenced by Prieto, the estimated amount of all components of human milk:

    PNG
    media_image1.png
    408
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    516
    media_image2.png
    Greyscale
 Wherein DFL on an average 494/75726 (obtained by addition of all components on an average 1456+578+429+494+68440+2240+912+279+154+744) =~ 0.652% (i.e. 0.65g in 100g) by weight of dry milk and maximum 2441/147457 ( 3457+2108+1470+2441+124370+4484+ 3291+831+2265+2740) =~1.655% (i.e. 1.65g in 100g)  (col3-8; especially col 3, lines 19-41; and col 8, table I and lines 18-45) (within limits of the range of the instant claims). The Examiner notes that breast milk is encompassed by the definition of nutritional composition of the instant claims as it nourishes a subject.

    PNG
    media_image3.png
    84
    420
    media_image3.png
    Greyscale
   
The Examiner also notes that breast milk is encompassed by the definition of baby food of the instant claims as it is of nutritional use by infants or young children during the first years of life.

    PNG
    media_image4.png
    54
    425
    media_image4.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
Kries teaches applicant’s method using human breast milk but fails to teach that the human breast milk may be given with any additional probiotic in an amount of 103 to 1012 cfu/g. 
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of probiotic in an amount of 103 to 1012 cfu/g- This deficiency is cured by Chow.
In the same field of endeavor, Chow teaches pediatric compositions or synthetic infant formula that contain human milk oligosaccharides (HMO) with probiotics may be administered to infants, and children who have or are at risk of developing various disorders and diseases later in age or generally affects adults, e.g., infections or immune deficiencies, and who need to develop and/or maintain proper gut flora and for promoting intestinal barrier integrity (see paragraphs 0002-0009, 0010, 0011, 0012).  Furthermore, Chow teaches that the composition can be a synthetic child formula (paragraphs 0037-0040) and in addition to HMO, may contain probiotic for promoting the growth of microbiota in the gastrointestinal tract of infants (paragraphs 0086-0090) in an amount of 103 to 1012 cfu/g (i.e. on a dry weight basis). Paragraph 0051 teaches that the composition may be in the form of liquid, powder etc. Paragraph 0062, teaches that the composition may comprise lactodifucotetraaose (LDFT, also called as DFL; see below, last line).

    PNG
    media_image5.png
    208
    437
    media_image5.png
    Greyscale
 Paragraphs 0049-0050, 0077, 0092-0097, 0107-0125 teach that the composition may comprise fat (such as coconut oil, sunflower oil etc.), protein, carbohydrate, vitamins, prebiotics, nucleosides, nucleotides etc.
  Thus based on the guidance provided by Kries and Chow, it would have been prima facie obvious to one having ordinary skill in the art, at the time of the effective filing date, to prevent a later in life health disorder, such as hypertension, cardiovascular diseases etc., by preventing premature adiposity rebound comprising administering an infant or young child human milk oligosaccharide (HMO) in the form of breast milk or synthetic nutritional composition forms comprising HMO’s at the same level as human breast milk with DFL ~0.6% and additionally with prebiotic and probiotic. Further, Chow teaches that the composition comprising HMO, and probiotic maintains healthy gut flora and promotes intestinal barrier integrity which prevents various disorders and diseases later in age or generally affects adults, e.g., infections or immune deficiencies. Thus given beneficial effect of preventing adult age diseases as taught by Chow, a person of ordinary skill in the art would have been motivated to combine it with teachings of Kries to treat adiposity rebound and other obesity related adult disorders such as hypertension using a nutritional synthetic composition comprising HMO, and probiotic.   
  
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Kries teaches that the risk of obesity can be reduced by breast feeding (i.e.; the administration of Human milk) and has a protective factor against the development of obesity.  Kries further teaches that overweight children have a high risk of being overweight in adulthood and therefore are also at risk from the associated health complications such as hypertension and coronary heart diseases and breast milk feeding is the most attractive approach for the effective prevention of obesity and related disorders. Chow teaches pediatric compositions with human milk oligosaccharides and probiotic and can be useful as supplements for infants, and children, who have or are at risk of developing various disorders and diseases later in age or generally affects adults, e.g., infections or immune deficiencies, and who need to develop and/or maintain proper gut flora and for promoting intestinal barrier integrity.

 So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the breast milk composition comprising probiotic may offer same benefit as taught by Kries and further offer benefit of maintaining proper gut flora and promoting intestinal barrier integrity as taught by Chow. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-12 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-12 and 14-15 of U.S. Patent No. 10609945 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1-6 and 8-12, in the instant application is fully disclosed and is covered by the Claims 1-4, 6-12 and 14-15 of U.S. Patent No. 10609945 B2. Since the patent and the instant application are claiming common subject matter, as follows,
	The claims of instant application are drawn to a process of reducing and/or avoiding excessive fat mass accumulation and preventing adiposity rebound comprising administering a composition and Claims 1-4, 6-12 and 14-15 of U.S. Patent No. 10609945 B2 are drawn to a process of healthy growth or reducing or controlling food intake comprising administering a composition (see dependent claims) which reads on all limitations of composition of the instant claims.  
	The difference of wording, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of the patent.  For the foregoing reasons, the instantly claimed process is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.

Claims 1-6 and 8-12 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-14 of copending US application 16071731 and 1-15 of copending US application 16071697.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to a process of reducing and/or avoiding excessive fat mass accumulation and preventing adiposity rebound comprising administering a composition and copending applications 16071731 and 16071697 are drawn to a process of preventing a later in life health disorder by preventing adiposity rebound and to a process of reducing and/or avoiding excessive fat mass accumulation and preventing adiposity rebound comprising administering a composition respectively comprising administering a composition which reads on all limitations of composition of the instant claims.  
The difference of wording, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of copending applications.  For the foregoing reasons, the instantly claimed process is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Response to Applicants’ Arguments
Applicant’s remarks, filed 01/20/2021 have been fully considered but not found persuasive.
 	Applicant argument is moot in view of new rejections as set forth above. Applicant didn’t argue over ODP rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623